*971
ON RETURN TO REMAND

TAYLOR, Judge.
Larry Heard appealed the partial denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. We remanded this cause so that the trial court could correct its order to state that the entire petition was denied. Heard v. State, 663 So.2d 967 (Ala.Cr.App.1993) (Bowen, P.J., dissenting.) It appearing that the Circuit Court for Tallapoosa County has filed a return to our remand, but has not complied with our previous remand order, we again remand this case, and the court is hereby ordered to deny all aspects of the Rule 32 petition. A return shall be filed with this court within 14 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All the Judges concur except BOWEN, P.J., who dissents with opinion.